DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed April 26, 2021.
Claims 1, 8, and 9 have been amended and claims 2-3 have been canceled.  Claims 1 and 6-9 are pending and have been examined on the merits (claims 1, 8, and 9 being independent).
The amendment filed April 26, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed April 26, 2021 have been fully considered.
Applicant’s arguments, see pages 18-20, filed April 26, 2021, with respect to claims 1 and 6-9 have been fully considered and are persuasive. The rejection under U.S.C. 103 of claims 1 and 6-9 has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant remarks, pages 12-18
(1) “Methods of authenticating a user in an interaction with a payment server do not qualify "fundamental economic practices or principles". Such methods do not involve hedging, insurance or the mitigation of investment risk, and are not identified in the cited October 2019 Update or the MPEP as a "fundamental economic practice or principle."” (Applicant remarks, page 15)

(3) “When the claims are each viewed as a whole, the claim limitations amount to significantly more than any abstract idea. For example, each of the independent claims recites numerous steps that operate to detect information relating to the connected object, use the detected information to update a level of trust associated with the transaction, and transmit the level of trust to a bank server for processing the transaction. When the steps of each claim are considered as a whole, they amount to significantly more than any judicial exception recited in the claims.” (Applicant remarks, page 18)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform the authentication of a user being implemented with a payment service for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including business relations).  Mitigating risk, i.e. determining that received information matched known stored information, is a most 
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 9 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a payment services providing server (a payment server), a communication network, non-transitory computer-readable medium, a computer program, instructions, a processor, a computer, a plurality of connected objects, an identifier of the connected object, bank server, database, and etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 9 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.	For instance, the limitations of receiving… one piece of operating information and the identifier, storing… the received operating information, receiving… a transaction request, comparing… one piece of collected operating information with, updating… a level of trust associated with said transaction, delivering… a result of the comparison, delivering… one piece of data representing an updated level of trust, and transmitting… one piece of data representing the updated level of trust are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing the authentication of a user being implemented with a payment service.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification pages 7-8: a payment server, a collection module, a management module, a transmission module, software programs, computer programs, instructions, a computer, a data processor, a communication network, a storage, and microprocessor.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “payment server” and “connected watch”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing the authentication of a user being implemented with a payment service, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, the rejection of claims 1 and 6-9 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method of the authentication of a user being implemented with a payment service which contains the steps of registering, performing, receiving, storing, processing, comparing, detecting, updating, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a method, claim 8 is direct to a server, and claim 9 is direct to a non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method of the authentication of a user being implemented with a payment service is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating .  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: registering… a plurality of connected objects of the user, associating… the user with the plurality of connected objects, performing… one iteration of the following acts, detecting… the transaction request corresponds to the user, processing… one piece of operating information received and stored, detecting… a proximity of the physical location of the connected object, detecting… whether the connected object is activated or deactivated, detecting… connection of the connected object based on the comparison, detecting… the connected object is being worn by the user, incrementing… level of trust, and decrementing… level of trust.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including business relations’.  Authenticating by comparing received information, no matter the type and specificity, to known stored information, is mitigating risk, i.e. fraud, which is a most fundamental economic practice. 
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… one piece of operating information and the identifier, storing… the received operating information, receiving… a transaction request, comparing… one piece of collected operating information with, updating… a level of trust associated with said transaction, detecting… a proximity of the physical location of the connected object, detecting… whether the connected object is activated or deactivated, detecting… connection of the connected object based on the comparison, detecting… the connected object is being worn by the user, delivering… a result of the comparison, 
The instant recited claims including additional elements (i.e. “a payment services providing server (a payment server), a communication network, non-transitory computer-readable medium, a computer program, instructions, a processor, a computer, a plurality of connected objects, an identifier of the connected object, bank server, and database”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification pages 7-8: a payment server, a collection module, a management module, a transmission module, software programs, computer programs, instructions, a computer, a data processor, a communication network, a storage, and microprocessor) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a payment services providing server (a payment server), a communication network, non-transitory computer-readable medium, a computer program, instructions, a processor, a computer, a plurality of connected objects, an identifier of the connected object, bank server, and database) amount to no more than generally linking the use of the judicial exception to a particular technological merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 6-7 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 6, the step of “wherein said phase of collecting comprises: …..  at least one piece of operating information.”, and in claim 7, the step of “wherein said phase of managing a transaction is activated by reception of the transaction request from the device carrying out said transaction and involving said bank data of said user.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Receiving a piece of operating information such as time or location and managing a transaction with reception of the transaction request is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 6-7, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 9 above.  Merely claiming the same process of collecting one piece of operating information and managing a transaction by transaction request does not change 
Therefore, claims 1 and 6-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
July 2, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/6/2021